         Case 1:20-cv-03241-SMJ     ECF No. 23   filed 01/25/21   PageID.1676 Page 1 of 32




 1 William D. Hyslop
 2 United States Attorney
   Eastern District of Washington
 3 John T. Drake
 4 Jessica A. Pilgrim
   Assistant United States Attorneys
 5 Post Office Box 1494
 6 Spokane, WA 99210-1494
   Telephone: (509) 353-2767
 7
 8                           UNITED STATES DISTRICT COURT
 9                      FOR THE EASTERN DISTRICT OF WASHINGTON

10
         RAMON TORRES HERNANDES, and
11       FAMILIAS UNIDAS POR LA                         No. 1:20-CV-03241-SMJ
         JUSTICIA, AFL-CIO, a labor
12       organization,
                                 Plaintiffs,           DEFENDANTS’ RESPONSE TO
13                                                     PLAINTIFFS’ REVISED MOTION
                       v.
                                                       FOR PRELIMINARY INJUNCTION
14
         UNITED STATES DEPARTMENT OF
15       LABOR and MILTON AL STEWART,
         in his official capacity as United States
16       Secretary of Labor,1
17                                    Defendants.
18            The United States Department of Labor Defendants (“DOL”), through counsel,
19
     submit the following response to Plaintiffs’ Revised Motion for Preliminary Injunction
20
21 (ECF No. 19).
22
23
24
     1
25       On January 20, 2021, Milton Al Stewart assumed duties as the Acting Secretary of

26 Labor, automatically substituting for Defendant Eugene Scalia, former Secretary, as a
27
     party in accordance with Federal Rule of Civil Procedure 25(d).
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 1
     Case 1:20-cv-03241-SMJ      ECF No. 23    filed 01/25/21   PageID.1677 Page 2 of 32




                                    I.     INTRODUCTION
 1
 2         Plaintiffs urge the Court to enter a sweeping injunction that would require DOL
 3
     to set aside at least 11 prevailing wage rates (“PWRs”) for the 2021 harvest season. In
 4
     support of that request, Plaintiffs claim that DOL’s prevailing wage finding process
 5
 6 “eliminated” piece rate wages for harvesting work, thereby depriving farmworkers of
 7
     what Plaintiffs consider to be higher-paying wages.
 8
           Respectfully, Plaintiffs are mistaken. The premise of their argument—that
 9
10 piece rate wages were eliminated—is demonstrably false. As in prior years, some
11
     harvesting PWRs were validated as piece rate wages, and others were validated as
12
13 hourly wages. Contrary to Plaintiffs’ assertions, the PWRs that were validated as
14 hourly wages were not influenced by the inclusion of minimum wage guarantees in
15
     the wage finding process. A modified analysis of the data shows that all harvesting
16
17 PWRs remain at hourly wages even when minimum wage guarantees are ignored.
18         At the end of the day, Plaintiffs are asking the Court to ignore the survey data
19
     and award them more “equitable” pay. The Court should not oblige. DOL is charged
20
21 with ascertaining the prevailing wage being paid on the open labor market. And that
22 is exactly what DOL did. The data show that employers are predominantly paying
23
     hourly wages for the harvesting activities at issue. Plaintiffs may not like the fact that
24
25 employers have increasingly gone away from piece rates for those activities, but their
26 grievance lies with the employers, not DOL.
27
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 2
     Case 1:20-cv-03241-SMJ      ECF No. 23   filed 01/25/21   PageID.1678 Page 3 of 32




       II.     OVERVIEW OF H-2A PROGRAM AND WAGE SURVEY PROCESS
 1
 2           Because this Court is already familiar with the H-2A visa program and the
 3
     process by which state workforce agencies and the Department of Labor arrive at
 4
     PWRs, DOL provides only a brief summary here, focusing on the concepts most
 5
 6 germane to the issues raised in the instant motion. A more thorough explanation can
 7
     be found in the declaration filed at ECF No. 20-4.
 8
 9      A. H-2A Program Requirements and Wage Rates

10           The H-2A visa program allows employers to hire foreign agricultural workers
11
     to perform temporary or seasonal labor in the United States. Because the hiring of
12
13 foreign workers has the potential to weaken the market for domestic labor, DOL takes
14 measures to ensure that the “wages and working conditions of workers in the United
15
     States similarly employed” will not be “adversely affect[ed].” 8 U.S.C.
16
17 § 1188(a)(1)(B). The protective measure that is most relevant for present purposes is
18 the requirement that H-2A employers offer, advertise in their recruitment, and pay
19
     their H-2Aforeign workers, and others who perform the same work, the highest of the
20
21 available wage sources listed in 20 C.F.R. § 655.120(a): (1) the Adverse Effect Wage
22 Rate (“AEWR”), (2) the prevailing hourly wage or piece rate, (3) a collectively
23
     bargained wage, or (4) the Federal or State minimum wage. See also 20 C.F.R. §
24
25 655.122(a).
26           This case implicates the correlation between the AEWR, the PWR, and the state
27
     minimum wage. Put simply, the AEWR is the rate DOL has determined is necessary
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 3
     Case 1:20-cv-03241-SMJ      ECF No. 23    filed 01/25/21   PageID.1679 Page 4 of 32




     to ensure the employment of H-2A workers will not adversely effect the wages of
 1
 2 workers in the United States similarly employed and, to fulfill DOL’s statutory
 3
     mandate under 8 U.S.C. 1188(a)(1), operates as a “wage floor” below which wages of
 4
     U.S. and foreign workers cannot be negotiated. Temporary Agricultural Employment
 5
 6 of H-2A Aliens in the United States, 75 Fed. Reg. 6884, 6891 (Feb. 12, 2010) (“2010
 7
     Rule”); Adverse Effect Wage Rate Methodology for the Temporary Employment of H-
 8
     2A Nonimmigrants in Non-Range Occupations in the United States, 85 Fed. Reg.
 9
10 70445, 70450 (Nov. 5, 2020) (“2020 AEWR Rule”). The PWR is the wage for a crop
11
     or agricultural activity that is found to be “prevailing” in a geographic area based on
12
13 surveys of agricultural employers in that area. 2020 AEWR Rule, 85 Fed. Reg. at
14 70450 (“The AEWR is complemented by the prevailing wage determination process,
15
     which serves a related, but distinct purpose. The prevailing wage, as determined under
16
17 current Departmental guidance, provides an additional safeguard against wage
18 depression in local areas and agricultural activities.”).
19
        B. Employer Surveys Conducted by ESD
20
21         DOL sets PWRs based on survey data gathered from employers. The surveys

22 are conducted by state workforce agencies (“SWAs”) under guidelines published by
23
     DOL in a document known as “ETA Handbook 385” and subsequent guidance,
24
25 including guidance letters known as “TEGLs.” In Washington State, the employer
26 survey is conducted by the Washington Employment Security Department (“ESD”).
27
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 4
     Case 1:20-cv-03241-SMJ     ECF No. 23    filed 01/25/21   PageID.1680 Page 5 of 32




           ESD has discretion, based on its experience and knowledge of local job
 1
 2 markets, to design and conduct the surveys in a manner that will yield accurate data
 3
     within the parameters established by DOL. For example, ESD has discretion to
 4
     decide which crops and agricultural activities to survey, the scope of the geographic
 5
 6 area to be surveyed, when to conduct the surveys, the methods to be used in collecting
 7
     wage data, and whether to interview workers in addition to employers.
 8
           ESD submits the results of its surveys to DOL’s Office of Foreign Labor
 9
10 Certification (“OFLC”). The results are submitted in summary fashion on a form
11
     known as Form ETA-232, which is typically accompanied by a Microsoft Excel
12
13 spreadsheet that provides a more detailed overview of the data. There is one Form
14 ETA-232 submitted for each crop activity that meets the requirements for validation
15
     of a PWR.
16
17      C. Validation of PWRs by DOL

18         Upon receipt of the Form ETA-232s and accompanying spreadsheets from
19
     ESD, the National Prevailing Wage Center (“NPWC”), within OFLC begins
20
21 processing and validating the data. Two steps in NPWC’s validation process are
22 relevant to Plaintiffs’ motion: the verification of sample sizes and the application of
23
     the 40 and 51 percent rules.
24
25         1. Verification of Sample Sizes

26         NPWC first confirms that the sample size thresholds in Handbook 385 are
27
     satisfied. This is done by dividing the number of workers represented in the sample
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 5
     Case 1:20-cv-03241-SMJ      ECF No. 23    filed 01/25/21   PageID.1681 Page 6 of 32




     by the number of workers in the total population for the activity in question. If the
 1
 2 resulting percentage meets or exceeds the threshold specified in Handbook 385, the
 3
     validation process continues; if not, the process stops and no PWR is validated for that
 4
     activity. In close cases, when the percentage would meet the threshold if rounded to
 5
 6 the nearest whole number (e.g., 14.5% rounded up to 15%), the validation process
 7
     continues. ECF No. 20-4 at ¶¶ 19–22.
 8
           2. Application of 40 Percent Rule and 51 Percent Rule
 9
10         NPWC then proceeds to apply the “40 Percent Rule” and the “51 Percent Rule.”
11
     These rules are set forth in Handbook 385 as follows:
12
13         a. 40 percent rule. A single rate or schedule which–accounts for the
              wages paid to 40 percent or more of the domestic seasonal workers in
14            a single crop activity is the prevailing rate. If there are two such rates
15            or schedules, the one accounting for the greater number of domestic
              seasonal workers becomes the prevailing rate. If two rates or
16            schedules are being paid to the same number of workers and each rate
17            accounts for at least 40 percent of the workers, then both rates or
              schedules are prevailing.
18
19         b. 51 percent rule. If no single rate or schedule accounts for 40 percent
              or more of the workers and the rates are all in the same unit of
20            payment (e.g., per hour, per lb.), array the rates in descending order
21            and then count the cumulative number of workers, starting with the
              lowest in the array, until 51 percent of the workers covered in the
22            survey are included. The rate reached at this point is the prevailing
23            wage rate. (Rates such as per bushel and per 1 1/4 bushel box
              represent different units of payments).
24
           c. More than one unit of payment. If no single rate is being paid to at
25
              least 40 percent of the workers in a single crop activity and there is
26            more than one unit of payment, such as 1 bushel and 1 1/8 bushels,
              determine the unit which is applicable to the largest number of
27
              workers. Using this unit of payment, determine the prevailing rate in
28            accordance with (a) or (b) above. . . .
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 6
     Case 1:20-cv-03241-SMJ     ECF No. 23    filed 01/25/21   PageID.1682 Page 7 of 32




 1
     ECF No. 6-2 at 6–7 of 26 (Handbook 385 at I-116–17).
 2
                             III.   APA STANDARD OF REVIEW
 3
 4         A court reviews an administrative agency’s final decision under the
 5
     Administrative Procedure Act (“APA”). 5 U.S.C. §§ 701-706. The APA imposes a
 6
     deferential standard of review, which is limited to a determination of whether the
 7
 8 agency acted in a manner that was “arbitrary, capricious, an abuse of discretion, or
 9
     otherwise not in accordance with law.” Forest Guardians v. U.S. Forest Serv., 495
10
11 F.3d 1162, 1168 (10th Cir. 2007) (citing 5 U.S.C. § 706(2)(A)). Under this standard,
12 courts “do not substitute [their] judgment for that of the agency.’” Earth Island Inst.
13
     v. U.S. Forest Serv., 697 F.3d 1010, 1013 (9th Cir. 2012). Deference owed to an
14
15 agency’s decision “is highest when reviewing an agency’s technical analyses and
16 judgments involving the evaluation of complex scientific data within the agency’s
17
     technical expertise.” League of Wilderness Defenders Blue Mountains Biodiversity
18
19 Project v. Allen, 615 F.3d 1122, 1130 (9th Cir. 2010), overruled on other grounds,
20 Am. Trucking Ass’n, Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir. 2009).
21
           The APA directs courts to “review the whole record or those parts of it cited by
22
23 a party . . .” 5 U.S.C. § 706. Thus, a court’s review is limited to the administrative
24 record before the agency decision-maker. See Fla. Power & Light Co. v. Lorion, 470
25
   U.S. 729, 743 (1985). A decision should only be reversed as arbitrary and capricious
26
27 when the agency “relied on factors Congress did not intend it to consider, entirely
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 7
     Case 1:20-cv-03241-SMJ       ECF No. 23     filed 01/25/21   PageID.1683 Page 8 of 32




     failed to consider an important aspect of the problem, or offered an explanation that
 1
 2 runs counter to the evidence before the agency or is so implausible that it could not be
 3
     ascribed to a difference in view or the product of agency expertise.” Lands Council v.
 4
     McNair, 537 F.3d 981, 987 (9th Cir. 2008) (en banc) (internal quotations omitted).
 5
 6                   IV.    PRELIMINARY INJUNCTION STANDARD
 7
           A preliminary injunction is an “extraordinary” remedy that is reserved for
 8
     exceptional cases. Winter v. Natural Res. Defense Council, Inc., 555 U.S. 7, 22
 9
10 (2008). A plaintiff seeking a preliminary injunction must demonstrate (1) that it is
11
     likely to succeed on the merits of its claims; (2) that it is likely to suffer irreparable
12
13 harm if injunctive relief is not granted; (3) that a balancing of the equities tips in its
14 favor; and (4) that granting injunctive relief would be in the public interest. Alliance
15
     for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th Cir. 2011). The plaintiff
16
17 must make a “clear showing” on each factor. Winter, 555 U.S. at 22; Mazurek v.
18 Armstrong, 520 U.S. 968, 972 (1997) (preliminary injunction must not be granted
19
     “unless the movant, by a clear showing, carries the burden of persuasion”) (emphasis
20
21 in original).
22         Alternatively, a plaintiff may obtain preliminary injunctive relief by raising
23
     “serious questions” going to the merits, and showing that a balancing of the hardships
24
25 tips “sharply” in its favor. Cottrell, 632 F.3d at 1135. This alternative approach does
26 not eliminate the remaining factors; the plaintiff must still demonstrate a likelihood of
27
   irreparable harm and that an injunction is in the public interest. Id.
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 8
         Case 1:20-cv-03241-SMJ    ECF No. 23     filed 01/25/21   PageID.1684 Page 9 of 32




              Preliminary injunctions are typically reserved for preserving the status quo
 1
 2 pending a determination on the merits. Chalk v. U.S. District Court, 840 F.2d 701,
 3
     704 (9th Cir. 1988). Where, as here, a plaintiff seeks a preliminary injunction that
 4
     goes beyond the status quo and “orders a responsible party to take action,”—called a
 5
 6 mandatory injunction—the plaintiff bears an even heavier burden. Meghrig v. KFC
 7
     W., Inc., 516 U.S. 479, 484 (1996). Because mandatory injunctions are especially
 8
     disfavored, Martinez v. Mathews, 544 F.2d 1233, 1243 (5th Cir. 1976), the plaintiff
 9
10 must meet a “doubly demanding” standard: “that the law and facts clearly favor her
11
     position, not simply that she is likely to succeed.” Garcia v. Google, Inc., 786 F.3d
12
13 733, 740 (9th Cir. 2015) (emphasis in original).
14                                       V.     ARGUMENT
15
              Plaintiffs are pursuing two claims under the APA. The first is that DOL failed
16
17 to engage in notice and comment rulemaking before it supposedly “injected” hourly
18 guarantees into the prevailing wage finding process. The second is that DOL acted
19
     arbitrarily and capriciously in validating certain harvesting PWRs as hourly wages
20
                                 2
21 rather than piece rate wages.
22            For the reasons discussed below, Plaintiffs are not entitled to preliminary relief.
23
     Plaintiffs lack Article III standing, are not likely to prevail on the merits, and have
24
25 failed to establish irreparable harm that is causally related to DOL’s alleged conduct.
26
27   2
         A complete list of the PWRs for the 2021 season is attached hereto as Appendix A.
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 9
     Case 1:20-cv-03241-SMJ      ECF No. 23    filed 01/25/21   PageID.1685 Page 10 of 32




          A. Plaintiffs lack Article III standing because they have failed to establish a
 1
             concrete and particularized injury tied to the challenged PWRs.
 2
             Standing is an “irreducible constitutional minimum” for litigating claims in
 3
 4 federal court. Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992). To establish
 5
     standing, a plaintiff must show (1) an injury in fact that is concrete and particularized;
 6
     (2) a causal link between the alleged injury and the defendant’s alleged conduct; and
 7
 8 (3) a likelihood that the injury can be remedied by a favorable decision. Id. at 560–61.
 9
     When the plaintiff is an organization bringing claims on behalf of its members, it must
10
11 demonstrate that “(a) its members would otherwise have standing to sue in their own
12 right; (b) the interests it seeks to protect are germane to the organization's purposes;
13
     and (c) neither the claim asserted nor the relief requested requires the participation of
14
15 individual members in the lawsuit.” Am. Diabetes Ass’n v. United States Dep’t of the
16 Army, 938 F.3d 1147, 1155 (9th Cir. 2019).
17
             Because Plaintiff Torres and Plaintiff FUJ’s members are not H-2A workers,
18
                                                   3
19 the PWRs at issue do not directly apply to them. Plaintiffs therefore lack a concrete
20 and particularized injury that can be directly tied to the PWRs. Accordingly, Plaintiffs
21
22   3
         The PWRs would directly apply to Plaintiffs if they went to work for an H-2A
23
     employer and performed the same work as H-2A workers. 20 C.F.R. §§ 655.103(b);
24
25 655.122(a) (“corresponding employment” rule). But Plaintiff Torres does not intend
26 to work for an H-2A employer in the upcoming harvest, ECF No. 4 at ¶¶ 10-11, 14,
27
     and FUJ has not made a particularized showing that any of its members will do so.
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 10
     Case 1:20-cv-03241-SMJ      ECF No. 23    filed 01/25/21   PageID.1686 Page 11 of 32




     must show that they will be indirectly injured. In a nutshell, Plaintiffs must establish
 1
 2 that the challenged PWRs will depress the wages of all farmworkers in Washington,
 3
     both H-2A and domestic. Stated differently, Plaintiffs must show that the challenged
 4
     PWRs will prompt non-H-2A employers to pay lower wages to domestic workers,
 5
 6 resulting in a market-wide depression of wages.
 7
            A market-wide depression of wages, while theoretically possible, is not a
 8
     foregone conclusion. As a threshold matter, the hourly-wage PWRs at issue are not
 9
10 necessarily “lower” wages. Plaintiffs insist that they would earn more money if they
11
     were paid by the piece rate, but that claim is overstated. Because a worker’s ability to
12
13 earn more money when paid by the piece rate depends on a variety of factors—the
14 worker’s effort level, the worker’s experience, the crop yield in a particular orchard,
15
     and the type of harvesting being performed, just to name a few—all that can be said is
16
17 that some workers might earn more money under some conditions.
18         Moreover, as explained above, the AEWR serves as a “wage floor” that
19
     prevents adverse effects on domestic workers’ wages. Therefore, if Plaintiffs are to
20
21 establish an injury-in-fact that is causally related to the publication of the challenged
22 PWRs, they will need to show that the AEWR for the 2021 harvest season—which, at
23
     $15.83 per hour currently, is considerably higher than the challenged PWRs—is not
24
25 sufficient to protect against adverse effects on the wages of domestic workers.
26         Plaintiffs have not accounted for these critical variables. Unless and until they
27
     do, they will lack Article III standing for lack of a concrete and particularized injury.
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 11
     Case 1:20-cv-03241-SMJ     ECF No. 23    filed 01/25/21   PageID.1687 Page 12 of 32




        B. Plaintiffs are not likely to prevail on their claim that DOL was required to
 1
           engage in notice and comment rulemaking.
 2
           Plaintiffs argue that DOL violated the APA by failing to engage in notice and
 3
 4 comment rulemaking before allowing hourly guarantees to be included in the wage
 5
     finding process. ECF No. 19 at 10–13. Plaintiffs insist that notice and comment was
 6
     required because the inclusion of hourly guarantees was a “change” in DOL’s practice
 7
 8 that caused piece rate wages to be “eliminated.” ECF No. 19 at 12.
 9
           This argument is unavailing. First, the premise of the argument—that including
10
11 hourly guarantees caused piece rate wages to be eliminated—is false. It bears noting
12 that when Plaintiffs originally filed for preliminary injunctive relief, they alleged that
13
     hourly guarantees caused piece rates to be eliminated for “almost all cherry, pear and
14
15 apple harvest activities.” ECF No. 1 at ¶ 60 (emphasis added); see also ECF No. 3 at
16 7 (alleging “wholesale elimination” of piece rates). Now, in their “revised” motion,
17
     Plaintiffs suggest that only three activities were impacted. ECF No. 19 at 10, 15.
18
19         As Plaintiffs have belatedly recognized, there were 6 activities for which PWRs

20 were certified as a piece rate wage, despite the fact that some employers reported
21
     paying piece rates with an hourly guarantee for those activities. Gotte Decl. ¶ 38.
22
23 That is prima facie evidence that hourly guarantees do not “eliminate” piece rates.
24 With regard to the 11 activities for which PWRs were validated as an hourly wage,
25
   Plaintiffs now concede that 6 were not impacted by the inclusion of hourly guarantees.
26
27 See ECF No. 19 at 10 n. 5 (Plaintiffs striking prior allegations that Braeburn apples,
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 12
     Case 1:20-cv-03241-SMJ       ECF No. 23    filed 01/25/21   PageID.1688 Page 13 of 32




     Gala apples, dark red cherries, Lapin cherries, and Bosc pears were impacted). And,
 1
 2 as explained in Section V.C.2 below, the other 5 activities were not impacted, either.
 3
     Accordingly, the notice and comment claim fails out of the gate because the alleged
 4
     “elimination” of piece rate wages did not in fact occur.4
 5
 6            Second, the inclusion of hourly guarantees was not a “change” in DOL’s
 7
     practice. Indeed, DOL has allowed earnings guarantees like hourly guarantees to be
 8
     included in the wage finding process since Handbook 385 was published in 1981. The
 9
10 applicable guidance states that a piece rate with an earnings guarantee is a different
11
     method of payment than a piece rate without an earnings guarantee, and should be
12
13 listed separately when reporting prevailing wage findings to DOL:
14            List each different rate paid to hired workers covered in the survey in
15            descending order and grouped by method of pay. . . . Rates with [an]
              earnings guarantee represent a different method of payment from piece
16            rates without earnings guarantees, and should be listed separately [on
17            the Form ETA-232].

18 Handbook 385 at I-141 (emphasis added); see also Gotte Decl. ¶ 39, Ex. D (same
19
     guidance incorporated into Form ETA-232).
20
21            Third, even if this were a change in DOL’s practice, notice and comment was

22 not required. As this Court has previously recognized, DOL’s guidance about how the
23
24
     4
25       The fact that piece rate wages have not been “eliminated” as Plaintiffs claim is

26 similarly fatal to their argument that “working conditions” have been adversely
27
     affected. ECF No. 19 at 19-21.
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 13
     Case 1:20-cv-03241-SMJ     ECF No. 23       filed 01/25/21   PageID.1689 Page 14 of 32




     wage finding process should be conducted is not legislative in nature. See Zirkle Fruit
 1
 2 Co. v. United States Dep't of Labor, 442 F. Supp. 3d 1366, 1376 (E.D. Wash. 2020)
 3
     (“The Court concludes Handbook 385 is a statement of agency practice or procedure,
 4
     and not a legislative rule.”). Any change to such guidance does not require notice and
 5
 6 comment. See Perez v. Mortg. Bankers Ass’n, 575 U.S. 92, 101 (2015) (“Because an
 7
     agency is not required to use notice-and-comment procedures to issue an initial [non-
 8
     legislative] rule, it is also not required to use those procedures when it amends or
 9
10 repeals that [non-legislative] rule.”). Id.
11
           Finally, to the extent Plaintiffs are claiming that the notice and comment
12
13 requirement was triggered when ESD started asking employers to report hourly
14 guarantees on its wage survey in 2016, they are equally mistaken. As noted above,
15
     Handbook 385 has always allowed SWAs to ask about hourly guarantees. All that
16
17 happened in 2016 was that ESD began incorporating that guidance into its wage
18 survey. That was not a change in DOL’s practice or procedure, and thus could not
19
     have triggered a notice and comment requirement.
20
21      C. Plaintiffs are not likely to prevail on their claim that DOL’s validation of
           the PWRs for the upcoming harvest season was arbitrary and capricious.
22
23         Plaintiffs contend that DOL acted arbitrarily and capriciously in three ways:

24 first, by treating the sample size thresholds in Handbook 385 as firm requirements
25
   rather than flexible guidelines; second, by accounting for hourly guarantees in the
26
27 prevailing wage finding process; and third, by allegedly “toss[ing] aside” worker
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 14
     Case 1:20-cv-03241-SMJ     ECF No. 23    filed 01/25/21   PageID.1690 Page 15 of 32




     survey data that, in Plaintiffs’ view, “overwhelmingly indicates” that piece rates are
 1
 2 the prevailing method of payment for all harvesting activities. ECF No. 19 at 1, 3.
 3
     Each of these claims is addressed below.
 4
           1. DOL’s practice of adhering to reasonable sample size thresholds in
 5
              Handbook 385 is not arbitrary and capricious.
 6
           The crux of Plaintiffs’ argument on the sample size issue is that DOL should
 7
 8 certify a prevailing wage whenever a sample size is “close enough” to the applicable
 9
     threshold. See ECF No. 19 at 17 (“USDOL has discretion to make wage findings
10
11 even where sample sizes are below 15 percent because the thresholds in the Handbook
12 provide a ‘general guide.’”).
13
           The Court should reject this argument. As DOL explained in the Evans Fruit
14
15 litigation in 2019, its consistent practice has been to treat the sample size thresholds in
16 Handbook 385 as necessary to ensure valid survey results. ECF No. 20-4 at ¶¶ 19–22.
17
     In reviewing ESD’s survey results, DOL divides the number of workers in the sample
18
19 by the number of workers in the total population. Id. If the resulting percentage
20 meets or exceeds the threshold specified in Handbook 385, DOL deems the sample
21
     sufficiently representative and proceeds to validate a PWR. Id. If the percentage falls
22
23 below the threshold, DOL does not validate a PWR. Id. In close cases, when the
24 calculation would meet the threshold if rounded to the nearest whole number (e.g.,
25
   14.5% rounded up to 15%), DOL proceeds to validate the PWR. Id.
26
27
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 15
     Case 1:20-cv-03241-SMJ     ECF No. 23    filed 01/25/21   PageID.1691 Page 16 of 32




           DOL does not act arbitrarily and capriciously by ensuring methodological
 1
 2 consistency in the survey results that it validates. Applying the sample size thresholds
 3
     consistently ensures accuracy and facilitates programmatic administrability. If DOL
 4
     were to instead apply the thresholds as flexible guidelines—or to abandon them
 5
 6 altogether—it would be forced to make subjective, one-off decisions that, in the
 7
     absence of additional reasoned guidance, have the potential to undermine the integrity
 8
     of the wage finding process. Going that route would also subject DOL to endless
 9
10 “sample size” litigation. Plaintiffs’ motion provides a preview of what that would
11
     mean: Courts would be forced to assess whether a sample size in a given survey were
12
13 statistically adequate, a moving target that would fluctuate and be subject to second-
14 guessing. See ECF No. 19 at 19 (urging Court to approve thresholds that “ranged
15
     from 10.74 to 13.39 percent”).
16
17         Plaintiffs are correct that there are two harvesting activities that do meet the

18 sample size thresholds when fractional percentages are rounded: apples and Red
19
     Delicious apples. DOL has identified two more activities that meet the thresholds
20
21 with rounding (Cripps Pink apples, thinning and Red Delicious apples, thinning), and
22 has validated PWRs for all four activities.
23
           2. The inclusion of hourly guarantees in the wage finding process is not
24            arbitrary and capricious.
25
           The inclusion of hourly guarantees in the wage finding process is not arbitrary
26
27 and capricious. Employers routinely report paying hourly guarantees on the wage
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 16
     Case 1:20-cv-03241-SMJ    ECF No. 23    filed 01/25/21   PageID.1692 Page 17 of 32




     survey, and ESD and DOL are therefore justified in accounting for them. Moreover,
 1
 2 to the extent minimum wage guarantees could theoretically influence the wage finding
 3
     process, there is no cause for concern because the challenged PWRs remain at hourly
 4
     wages (not piece rates) even when minimum wage guarantees are ignored.
 5
 6              i. Washington employers routinely report paying hourly guarantees.
 7
           Plaintiffs argue that hourly guarantees should not be included in the wage
 8
     finding process because they are “not in common usage in Washington State.” ECF
 9
10 No. 19 at 13 n. 6; see also ECF No. 14 at 22 n. 8 (alleging that hourly guarantees “are
11
     not a common or regular practice,” and questioning whether they are “actually used”).
12
13         Contrary to Plaintiffs’ assertions, hourly guarantees are in common usage.

14 Washington employers routinely report paying piece rates with an hourly guarantee on
15
     ESD’s wage survey. Indeed, there were piece rates with an hourly guarantee reported
16
17 for all 17 of the harvesting activities in Washington for which NPWC validated a
18 PWR in January 2021. Gotte Decl. at ¶ 38.
19
           Moreover, only a fraction of the hourly guarantees that were reported were
20
21 “minimum wage” guarantees. For Skeena cherries, there were 7 unique hourly
22 guarantees above the state minimum wage: $12.50, $13.00, $13.50, $14.00, $15.00,
23
     $15.03, and $20.00. Gotte Decl., Ex. A. Those guarantees accounted for 48.28% of
24
25 all reported guarantees by employment. Id. For yellow cherries, there were 14 unique
26 hourly guarantees above the state minimum wage: $12.50, $13.00, $13.25, $13.50,
27
   $14.00, $14.25, $14.32, $14.50, 15.00, $15.03, $15.25, $18.00, $20.00, and $22.00.
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 17
     Case 1:20-cv-03241-SMJ     ECF No. 23     filed 01/25/21   PageID.1693 Page 18 of 32




     Id. at Ex. B. Those guarantees accounted for 55.27% of all reported guarantees. Id.
 1
 2 For berries, there were 5 unique hourly guarantees above the state minimum wage:
 3
     $12.50, $13.00, $14.00, $15.00, and $15.03. Id. at Ex. C. Those guarantees
 4
     accounted for 45.84% of all reported guarantees. Id.
 5
 6         The fact that employers are actually paying non-minimum wage guarantees
 7
     refutes any claim that it is arbitrary and capricious to include hourly guarantees in the
 8
     wage finding process. Indeed, given the reported prevalence of this practice among
 9
10 Washington employers, it would be arbitrary and capricious not to do so.
11
                ii. Minimum wage guarantees did not impact the challenged PWRs.
12
13         Plaintiffs’ main claim is that hourly guarantees—and more particularly,

14 minimum wage guarantees—caused the PWRs for Skeena cherries, yellow cherries,
15
     and berries to be validated as hourly wages when they should have been validated as
16
17 piece rates. The crux of this claim is that DOL improperly classified piece rates with
18 hourly guarantees at or below the state minimum wage as a different unit of payment
19
     than piece rates without an hourly guarantee. ECF No. 19 at 16. Because employers
20
21 are required to pay at least state minimum wage regardless of any guarantee, Plaintiffs
22 argue, the better practice would be to group piece rates with guarantees at or below the
23
     minimum wage together with ordinary piece rates without a guarantee, such that the
24
25 minimum wage guarantee is effectively ignored. ECF No. 14 at ¶¶ 70, 111.
26          To their credit, Plaintiffs have raised an interesting point. Employers that
27
     offer hourly guarantees that are equal to the state minimum wage are arguably doing
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 18
     Case 1:20-cv-03241-SMJ       ECF No. 23   filed 01/25/21    PageID.1694 Page 19 of 32




     no more than what the law already requires of every employer in the state. For that
 1
 2 reason, a case could be made that piece rates with a minimum wage guarantee are
 3
     conceptually no different from piece rates with no hourly guarantee, and thus should
 4
     not be treated as separate units of payment in the wage finding process.
 5
 6         Ultimately, however, this issue is completely academic. That is because the
 7
     challenged PWRs remain at hourly wages (not piece rates), even when minimum
 8
     wage guarantees are ignored:
 9
10         • The PWR for Skeena cherry harvesting was validated under the 40
11           percent rule within the hourly wage unit of payment. The hourly wage
             unit of payment was found to be the prevailing unit of payment, and was
12           thus the unit of payment within which the 40 percent rule was applied,
13           because it accounted for the highest number of workers (5,740) across all
             units of payment. As shown below, the hourly wage unit of payment
14           would still account for the highest number of workers (and thus would
15           still be the unit of payment within which the 40 percent rule would be
             applied) even if piece rates with minimum-wage guarantees are ignored:
16
17                            SKEENA CHERRIES – HARVESTING

18              Unit of Payment                       Number of        Number of
                                                       Workers          Workers
19                                                    (Original)       (Modified)
20
                Hourly Wage (no bonus)                   5,740            5,740
21
                Per Pound with Hourly Guarantee          5,520            2,608
22              (no bonus)
23              Per Pound no Hourly Guarantee (no        1,799            4,711
                bonus)
24
25
26         • The PWR for yellow cherry harvesting was validated under the 40
             percent rule within the hourly wage unit of payment. The hourly wage
27
             unit of payment was found to be the prevailing unit of payment, and was
28           thus the unit of payment within which the 40 percent rule was applied,
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 19
     Case 1:20-cv-03241-SMJ      ECF No. 23   filed 01/25/21    PageID.1695 Page 20 of 32




             because it accounted for the highest number of workers (9,856) across all
 1
             units of payment. As shown below, the hourly wage unit of payment
 2           would still account for the highest number of workers (and thus would
             still be the unit of payment within which the 40 percent rule would be
 3
             applied) even if piece rates with minimum-wage guarantees are ignored:
 4
 5                          YELLOW CHERRIES – HARVESTING

 6             Unit of Payment                       Number of        Number of
                                                      Workers          Workers
 7                                                   (Original)       (Modified)
 8             Hourly Wage (no bonus)                   9,856            9,856
 9
               Per Pound with Hourly Guarantee          9,800            5,323
10             (no bonus)

11             Per Pound no Hourly Guarantee (no        3,136            7,561
               bonus)
12
13
14        • The PWR for berry harvesting was validated under the 40 percent rule
            within the hourly wage unit of payment. The hourly wage unit of
15          payment was found to be the prevailing unit of payment, and was thus the
16          unit of payment within which the 40 percent rule was applied, because it
            accounted for the highest number of workers (3,290) across all units of
17          payment. As shown below, the hourly wage unit of payment would still
18          account for the highest number of workers (and thus would still be the
            unit of payment within which the 40 percent rule would be applied) even
19          if piece rates with minimum-wage guarantees are ignored:
20
21                                  BERRIES – HARVESTING

22             Unit of Payment                       Number of        Number of
                                                      Workers          Workers
23                                                   (Original)       (Modified)
24             Hourly Wage (no bonus)                   3,290            3,290
25             Per Pound with Hourly Guarantee          3,109            1,245
26             (no bonus)

27             Per Pound no Hourly Guarantee (no         406             2,270
               bonus)
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 20
     Case 1:20-cv-03241-SMJ       ECF No. 23    filed 01/25/21   PageID.1696 Page 21 of 32




 1
     Gotte Decl. at ¶¶ 14-36, Ex. A, B, C.
 2
             In short, nothing changes for the challenged PWRs when minimum-wage
 3
 4 guarantees are ignored. 5 Plaintiffs therefore have not shown a likelihood of success
 5
     on their claim that DOL acted arbitrarily and capriciously in validating these PWRs.
 6
              It is unclear why Plaintiffs continue to insist that these PWRs were affected.
 7
 8 Plaintiffs have had the survey data for months, see ECF No. 7 at ¶ 17, Ex. 10, and had
 9
     ample opportunity to perform the calculations outlined above. The explanation seems
10
11 to be that Plaintiffs counted all hourly guarantees at or below the AEWR, rather than
12 the state minimum wage, as “minimum wage” guarantees. See ECF No. 21 at ¶¶ 4, 7–
13
     10 (data for employers that paid hourly guarantees “less than or equal to the AEWR”).
14
15           That approach is improper. First, the AEWR only applies to employers that

16 employ H-2A workers. Many of the employers that responded to the survey did not
17
     employ H-2A workers, and thus were not subject to the AEWR. The fact that some of
18
19 those employers paid hourly guarantees at or below the AEWR is irrelevant, because
20 the AEWR did not apply to those employers. By pegging the “minimum wage” to the
21
     AEWR, Plaintiffs improperly excluded many hourly guarantees that were actually
22
23   5
         DOL performed the same analysis for all other harvesting activities for which PWRs
24
25 were validated as hourly wages (apples, Braeburn apples, Gala apples, Red Delicious
26 apples, raspberries, dark red cherries, Lapin cherries, Bosc pears,). Nothing changes
27
     for those activities, either. Gotte Decl. ¶ 37.
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 21
     Case 1:20-cv-03241-SMJ     ECF No. 23   filed 01/25/21   PageID.1697 Page 22 of 32




     paid by non-H-2A employers—e.g., $12.50, $13.00, $13.25, $13.50, $14.00, $14.25,
 1
 2 $14.50, and $15.00. DOL’s approach, which only excludes hourly guarantees at or
 3
     below the state minimum wage of $12.00 per hour, avoids that error.6
 4
             Second, the AEWR is fundamentally different from the state minimum wage. It
 5
 6 is true that H-2A employers are required to pay the AEWR if that wage is the highest
 7
     of several applicable wages (PWR, AEWR, state minimum wage, federal minimum
 8
     wage, or collectively bargained wage). However, unlike state minimum wages, which
 9
10 apply to all employers across the board, the AEWR only applies to employers that
11
     choose to participate in the H-2A program. These employers are effectively “opting
12
13 in” to paying at least the AEWR when they otherwise would not have to. Moreover,
14 the AEWR is often higher than state minimum wages. That has the effect of raising
15
     wages for domestic workers who find work with an H-2A employer, who otherwise
16
17 would only be entitled to the lower state minimum wage. On the facts presented here,
18 domestic workers who go to work for an H-2A employer are paid a premium of more
19
20
     6
21       DOL excluded hourly guarantees below the state minimum wage to simplify the

22 analysis, even though Washington law allows agricultural employers to pay less than
23
     the minimum wage in certain circumstances. See RCW 49.46.010(3)(a) (excluding
24
25 certain hand-harvest laborers from definition of “employee” under minimum wage
26 statute); see also Washington Department of Labor and Industries guidance available
27
     here and here. DOL does not concede that those guarantees should be excluded.
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 22
     Case 1:20-cv-03241-SMJ     ECF No. 23    filed 01/25/21   PageID.1698 Page 23 of 32




     than $3.00 per hour on top of the state minimum wage. That premium is properly
 1
 2 counted as a “real” hourly guarantee for purposes of the wage finding process.
 3
               iii. Plaintiffs’ suggestions of employer manipulation are unsupported.
 4
           Plaintiffs suggest in passing that employers are conspiring to manipulate the
 5
 6 prevailing wage finding process by falsely reporting that they paid hourly wages for
 7
     harvesting activities. See ECF No. 19 at 3 (“Since at least 2015, the industry has
 8
     endeavored to use the prevailing wage survey process to eliminate harvest piece-rate
 9
10 wages and replace them with hourly minimum wages. That campaign continues
11
     today.”); ECF No. 14 at ¶ 49 (alleging “concerted campaign to eliminate prevailing
12
13 piece-rate wage findings” on 2016 survey). The only support Plaintiffs offer for that
14 eye-opening claim are statements allegedly made by the executive director of a special
15
     interest group back in 2015. ECF No. 14 at ¶¶ 49-51. But there is no evidence that
16
17 those statements, which are not in the record, were intended to manipulate the wage
18 finding process. Moreover, the statements are more than six years old. There is no
19
     evidence of anything similar occurring today.
20
21         To the extent the Court deems it relevant, there are perfectly legitimate

22 explanations for why employers are increasingly paying hourly wages for certain
23
     harvesting activities. One explanation is quality control. Many crops are easily
24
25 bruised when workers harvest them too hastily, (e.g., yellow cherries, Honeycrisp
26 apples, Bosc pears), and some employers have begun paying hourly wages rather than
27
   piece rates to encourage workers to take their time and be more careful. Walum Decl.
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 23
     Case 1:20-cv-03241-SMJ    ECF No. 23    filed 01/25/21   PageID.1699 Page 24 of 32




     ¶ 4. Another explanation is that paying piece rates has become too complicated for
 1
 2 some employers in the wake of recent Washington Supreme Court rulings applying
 3
     Washington’s minimum wage laws. See, e.g., Lopez Demetrio v. Sakuma Bros.
 4
     Farms, 183 Wn.2d 649, 656 (2015) (holding that piece-rate workers must be paid at
 5
 6 least the state minimum wage for rest breaks); Carranza v. Dovex Fruit Co., 190
 7
     Wn.2d 612, 614–15 (2018) (holding that piece-rate workers must by the hour for time
 8
     spent on non-harvesting “downtime” activities). As several commentators have
 9
10 observed, many employers seem to be responding by switching to a straight hourly
11
     wage in order to avoid the administrative burden of keeping track of the time workers
12
13 spend on harvesting versus non-harvesting activities and paying separate wages for
14 both. Drake Decl., Ex. B, C.
15
              3. Plaintiffs’ reliance on ESD’s worker survey data is misplaced.
16
17         Plaintiffs’ newest theory, outlined in their amended complaint, is that DOL

18 failed to “verify” the employer wage survey data by comparing it to ESD’s worker
19
     survey data. ECF No. 19 at 3, 6–10. This argument is unavailing because (1) DOL no
20
21 longer requires verification of employer reports through worker interviews; and (2) no
22 meaningful comparison can be made because the worker data is incomplete, drawn
23
     from an unreliable sample, and incompatible with the employer data.
24
25 //
26 //
27
   //
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 24
     Case 1:20-cv-03241-SMJ   ECF No. 23       filed 01/25/21   PageID.1700 Page 25 of 32




               i. DOL no longer requires verification of employer reports through
 1
                  worker interviews.
 2
           Plaintiffs argue that Handbook 385 requires SWAs to verify employer wage
 3
 4 reports through worker interviews, and that DOL “has not changed its policy” since
 5
     Handbook 385 was published. ECF No. 19 at 8. Plaintiffs are mistaken.
 6
           Handbook 385 does state that wages reported by employers “must be verified
 7
 8 through worker interviews.” ECF No. 6-2 at 2 (Handbook 385 at I-116). But that
 9
     requirement has been formally abolished. In 2013, DOL updated its ETA-232 and
10
11 ETA-232A forms to reflect that SWAs were no longer required to conduct worker
12 interviews. This change was implemented through notice and comment rulemaking
13
     under the Paperwork Reduction Act, with DOL explaining that the worker interview
14
15 requirement had been rendered “obsolete”:
16         In Part II the Department is deleting the Worker Interviews columns
17         (Column F and G) [of the Form ETA-232] because most states no longer
           conduct field surveys due to reduced funding. They are opting for mail,
18         fax, or telephone surveys thereby making the worker interview process
19         obsolete.

20                                         *      *    *
21
           The Department proposes to reorganize Section 5 of the [Form ETA-232A]
22         and to eliminate the worker interviews column because most states no
23         longer conduct field surveys due to reduced funding. They are opting for
           mail, fax, or telephone surveys thereby making the worker interview
24         process obsolete.
25
26
27
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 25
     Case 1:20-cv-03241-SMJ     ECF No. 23   filed 01/25/21   PageID.1701 Page 26 of 32




     Gotte Decl., ¶ 40, Ex. E; see also 78 Fed. Reg. 46373, 46373 (July 31, 2013) (notice
 1
 2 of agency’s intent to “streamline the information collection process by removing
 3
     outdated questions” on Form ETA-232).
 4
           DOL’s decision to eliminate the worker interview requirement was rational.
 5
 6 The original intent of this requirement, as reflected in Handbook 385, was to have
 7
     interviewers perform an immediate, on-site verification of the wages that particular
 8
     employer was reporting. After meeting with the employer, the interviewer was
 9
10 supposed to go out into the fields, interview a handful of workers, and verify that the
11
     same wages were being reported. That procedure made sense back when surveys
12
13 were conducted in person, because it was easy for interviewers to locate workers who
14 could quickly confirm (or dispute) that the wages reported by the employer were
15
     correct. When SWAs transitioned to conducting surveys by phone, mail, and email,
16
17 however, it became much more difficult to interview workers. Rather than simply
18 going out into the fields after meeting with the employer, SWAs were forced to locate
19
     and interview workers through other means. That translated to much higher survey
20
21 administration costs, less reliable survey methodology, and other complications such
22 as having to match workers with employers that responded to the survey. DOL
23
     sensibly decided that the benefit of worker interviews was outweighed by the
24
25 additional costs and complexities.
26 //
27
   //
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 26
     Case 1:20-cv-03241-SMJ     ECF No. 23    filed 01/25/21   PageID.1702 Page 27 of 32




               ii. ESD’s worker survey data is incomplete, drawn from an unreliable
 1
                   sample, and incompatible with the employer survey data.
 2
           Plaintiffs assign extraordinary significance to ESD’s worker survey data,
 3
 4 claiming that it “overwhelmingly indicate[s]” that piece rates are the “prevailing”
 5
     wage for all harvesting activities. ECF No. 19 at 3, 6–10.
 6
           Plaintiffs’ reliance on the worker survey data is misplaced for a multitude of
 7
 8 reasons. First, ESD conducts the worker survey “for research purposes only.” Drake
 9
     Decl., Ex. A. Unlike the employer survey, ESD’s worker survey was not designed to
10
11 gather data that would be used in the prevailing wage finding process. Indeed, ESD
12 does not even submit the results of this survey to DOL. ECF No. 6-1 at 78 of 93.
13
           Second, ESD has not suggested that the worker data calls the employer data
14
15 into question. If ESD feels that there is a “glaring irregularity” as Plaintiffs suggest,
16 ECF No. 19 at 8, ESD is free to say so. DOL will not read a “glaring irregularity”
17
     into ESD’s data when ESD itself has not done so.
18
19         Third, the worker survey data is incomplete. Of the 17 harvesting activities for

20 which a PWR was certified, only 8 are represented in the worker dataset: Braeburn
21
     apples, Cripps Pink apples, Gala apples, Granny Smith apples, Red Delicious apples,
22
23 dark red cherries, red cherries and yellow cherries. ECF No. 6-32 at 4 of 7. There is
24 no worker data for the 9 remaining activities: apples, berries, blueberries, raspberries,
25
   cherries, Lapin cherries, Skeena cherries, Sweetheart cherries, and Bosc pears. The
26
27
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 27
     Case 1:20-cv-03241-SMJ        ECF No. 23   filed 01/25/21   PageID.1703 Page 28 of 32




     fact that no worker data exists for more than half of the harvesting activities counsels
 1
 2 strongly against making any type of comparisons between the two datasets.
 3
           Fourth, the sample sizes in the worker dataset are extremely small. Sample
 4
     sizes ranged from 14 workers on the low end to 901 workers on the high end. Those
 5
 6 numbers are dwarfed by the sample sizes in the employer dataset and the number of
 7
     workers in the relevant populations:
 8
 9           Harvesting Activity     Workers          Workers          Workers in
                                     Represented in   Represented in   Total
10                                   Worker Dataset   Employer Dataset Population
11           Apples, Braeburn              14               2,402            9,945
12           Apples, Cripps Pink           56               1,039            5,861
13
             Apples, Fuji                 274               5,619           40,601
14
             Apples, Gala                 901               6,772           45,044
15
             Apples, Granny Smith         259               2,466           15,302
16
             Apples, Honeycrisp           665               5,249           36,131
17
             Apples, Red Delicious        372               5,249           36,131
18
19           Cherries, dark red           528               10,620          42,486

20           Cherries, red                517               7,048           25,841

21           Cherries, yellow             542               6,808           25,447
22
23 ECF No. 6-32 at 4 of 7; ECF No. 6-13 at 7–8, 19 of 20.
24
        Plaintiffs can hardly claim that the worker data impugns the employer data
25
26 when the worker samples are such a tiny fraction of the employer samples. In the case
27
     of Braeburn apples, for example, the worker sample is over 100 times smaller than the
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 28
     Case 1:20-cv-03241-SMJ     ECF No. 23    filed 01/25/21   PageID.1704 Page 29 of 32




     employer sample, and accounts for only one-tenth of one percent (0.1%) of the total
 1
 2 worker population. Even the largest worker sample, for Gala apples, is more than 7
 3
     times smaller than the employer sample, and accounts for only 2% of the total worker
 4
     population. These sample sizes are far too small to yield reliable data.
 5
 6         Fifth, and in a related vein, the worker samples are not representative of the
 7
     total populations. Indeed, ESD expressly cautioned that was not able to draw a
 8
     representative sample of workers due to limitations in its worker survey methodology.
 9
10 See ECF No. 6-32 at 2 of 7 (“limiting the worker sample to [unemployment insurance]
11
     claimants is not necessarily representative of all seasonal workers, meaning there is
12
13 an inability to draw a representative sample of the entire population”) (emphasis
14 added). The fact that ESD itself does not believe the worker data was drawn from a
15
     representative sample is another compelling reason to disregard it.
16
17         Sixth, the employer survey and the worker survey are not compatible on wage-

18 related questions. The employer survey asks employers to report “each unique wage
19
     rate” paid during the “busiest week” of the employer’s season. ECF No. 6-5 at 8 of
20
21 18. The worker survey, by contrast, asks a much less specific question: “In general,
22 what were you paid to pick this variety?” Drake Decl., Ex. A (emphasis added). Even
23
     more problematically, the worker survey instrument asks workers to report a single
24
25 wage across multiple employers. As illustrated below, this forces workers to report
26 either a piece rate or an hourly wage for each crop activity, even if they were actually
27
   paid both wages by different employers:
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 29
     Case 1:20-cv-03241-SMJ     ECF No. 23     filed 01/25/21   PageID.1705 Page 30 of 32




 1
 2
 3
 4
     Id. If workers prefer piece rate wages by the wide margins that Plaintiffs claim, it
 5
 6 stands to reason that they will typically list a piece rate wage on the survey, thereby
 7
     signaling that all employers paid by the piece rate, even if that was not the case.
 8
 9         In the final analysis, the worker survey data is not reliable. Plaintiffs have

10 drastically overstated its significance, and have little chance of prevailing on the
11
     merits of their claim that it warrants an adjustment of the challenged PWRs.
12
13      D. A balancing of the equities weighs against granting preliminary relief.

14         Plaintiffs’ analysis of the equitable factors is largely an appeal to fairness.
15
     While DOL is sympathetic to Plaintiffs’ concerns, it cannot allow them to influence
16
17 the prevailing wage finding process. The purpose of the prevailing wage finding
18 process is to ascertain the prevailing wage paid on the open labor market. That is
19
     exactly what has been done. The data shows that Washington employers have gone
20
21 away from piece rate wages for certain harvesting activities in large numbers, and that
22 hourly wages are, at least for now, the prevailing method of payment for those
23
   activities. As such, Plaintiffs have not met their heavy burden to show a clear causal
24
25 link between the harms they may experience and DOL’s alleged conduct.
26 //
27
   //
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 30
     Case 1:20-cv-03241-SMJ    ECF No. 23    filed 01/25/21   PageID.1706 Page 31 of 32




        E. No forward-looking injunctive relief is warranted.
 1
 2         Plaintiffs’ final request is for an order compelling DOL to “remove the ‘hourly
 3
     guarantee’ from the 2020 survey instrument and re-survey the affected questions.”
 4
     ECF No. 19 at 26. The Court should deny this request for two reasons. First, DOL
 5
 6 cannot be compelled to take those actions because DOL does not administer the
 7
     survey. That responsibility belongs to ESD. Second, the 2020 survey has already
 8
     concluded. DOL is advised that the cost to resurvey employers would be enormous.
 9
10 There is no reason to put ESD to that expense, particularly when minimum wage
11
     guarantees can be “ignored” on the back end through modified data analysis if
12
13 necessary.
14                                  VI.     CONCLUSION
15
           For the foregoing reasons, DOL respectfully requests that Plaintiffs’ Revised
16
17 Motion for Preliminary Injunction be denied.
18         DATED this 25th day of January, 2021.
19
                                                 William D. Hyslop
20                                               United States Attorney
21
                                                 s/ John T. Drake
22                                               John T. Drake
                                                 Jessica A. Pilgrim
23
                                                 Assistant United States Attorneys
24                                               Attorneys for U.S. DOL Defendants
25
26
27
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 31
     Case 1:20-cv-03241-SMJ     ECF No. 23    filed 01/25/21    PageID.1707 Page 32 of 32




                                CERTIFICATE OF SERVICE
 1
 2         I hereby certify that on January 25, 2021, I caused to be delivered via the
 3
     method listed below the document to which this Certificate of Service is attached
 4
     (plus any exhibits and/or attachments) to the following:
 5
 6     NAME & ADDRESS                             Method of Delivery

 7     Lori Jordan Isley                          ☒CM/ECF System
 8     Blanca Rodriguez                           ☐Electronic Mail
       Andrea Schmitt                             ☐U.S. Mail
                                                  ☐Other: _______________________
 9     Hannah Woerner
       COLUMBIA LEGAL SERVICES
10     6 South Second Street, Suite 600
       Yakima, WA 98901
11     Kathleen Phair Barnard                     ☒CM/ECF System
12     BARNARD IGLITZIN & LAVITT, LLP             ☐Electronic Mail
       18 West Mercer Street, Suite 400           ☐U.S. Mail
                                                  ☐Other: _______________________
13     Seattle, WA 98119

14
15                                                s/John T. Drake
                                                  John T. Drake
16
17
18
19
20
21
22
23
24
25
26
27
28
     RESPONSE TO PLAINTIFFS’ REVISED MOTION FOR PRELIMINARY INJUNCTION - 32
